DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Response to Arguments
Applicant's arguments filed 05/24/2022 have been fully considered but they are not persuasive. While the amended claims remedy the claim objections and several of the antecedent issues, there remain antecedent issues in several of the claims.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 3-4, 7-8, and 10-12 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-5 of copending Application No. 17/053,698 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the claims include substantially the same limitations.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Instant Application
Application #17/053,698
Claim 3: A pitch enhancement apparatus that obtains an output signal by performing, for each time segment, pitch enhancement processing on a signal derived from an input audio signal, the pitch enhancement apparatus comprising:  
Claim 1: A pitch emphasis apparatus that obtains an output signal by executing pitch enhancement processing on each of time segments of a signal originating from an input audio signal, the apparatus comprising: 
processing circuitry configured to: perform, as the pitch enhancement processing,
a pitch enhancing unit that carries out the following as the pitch enhancement processing:
for a time segment judged to be a time segment including the signal that is a consonant or the signal whose spectral envelope is flat, for each first time n of the time segment, processing to obtain, as an output signal, a fourth signal by performing operations including an addition by adding a third signal BoaoyoXn-T o that is, btained by multiplying a second signal Xn-T o at a second time n-To by a pitch gain 6o of the time segment, a predetermined constant Bo which is a value less than 1 and a value yo that is greater than 0 and less than 1, the second time n-To being an earlier time than the first time n by a number of samples To corresponding to a pitch period of the time segment, and a first signal Xn at the time n, n being an integer, and
for a time segment in which a spectral envelope of the signal has been determined to be flat, obtaining an output signal for each of times in the time segment, the output signal being a signal including a signal obtained by adding (1) a signal obtained by multiplying the signal of a time, further in the past than the time by a number of samples To corresponding to a pitch period of the time segment, a pitch gain 6o of the time segment, a predetermined constant Bo, and a value greater than 0 and less than 1, to (2) the signal of the time, and
for a time segment judged to be a time segment including the signal that is not a consonant and the signal whose spectral envelope is not flat for each first time n of the time segment, processing to obtain, as an output signal, a sixth signal by performing operations including an addition by adding a fifth signal BOYOXn-T o that is, obtained by multiplying a second signal Xn-T o at a second time n-To by a pitch gain 6o of the time segment, and a predetermined constant Bo which is a value less than 1, the second time n-To being an earlier time than the first time n by a number of samples To corresponding to a pitch period of the time segment, and a first signal X at the first time n, n being an integer.
for a time segment in which a spectral envelope of the signal has been determined not to be flat, obtaining an output signal for each of times in the time segment, the output signal being a signal including a signal obtained by adding (1) a signal obtained by multiplying the signal of a time, further in the past than the time by the number of samples To corresponding to the pitch period of the time segment, the pitch gain 6o of the time segment, and the predetermined constant Bo, to (2) the signal of the time.
Claim 4: A pitch enhancement apparatus that obtains an output signal by performing, for each time segment, pitch enhancement processing on a signal derived from an input audio signal, the pitch enhancement apparatus comprising: 
Claim 2: A pitch emphasis apparatus that obtains an output signal by executing pitch enhancement processing on each of time segments of a signal originating from an input audio signal, the apparatus comprising: 
processing circuitry configured to:
a pitch enhancing unit that carries out the following as the pitch enhancement processing: 
perform, as the pitch enhancement processing, for each first time n of each time segment, processing to obtain, as an output signal, a fourth signal by performing operations including an addition by adding a third signal BOYO7oXn-T o that is, obtained by multiplying a second signal Xn-T o at a second time n-To by a pitch gain 6o of the time segment and a value Boyo that becomes smaller as the consonant-likeness of the time segment becomes higher and that becomes smaller as the flatness of a spectral envelope of the time segment becomes higher, the second time n-To being an earlier time than the first time n by a number of samples To corresponding to a pitch period of the time segment, and a first signal X at the first time n, n being an integer.
obtaining an output signal for each of times n in each of the time segments, the output signal being a signal including a signal obtained by adding (1) a signal obtained by multiplying the signal of a time, further in the past than the time n by a number of samples To corresponding to a pitch period of the time segment, a pitch gain ao of the time segment, and a value that is lower the flatter a spectral envelope of the time segment is, to (2) the signal of the time n.
Claim 7: A pitch enhancement method for obtaining an output signal by performing, for each time segment, pitch enhancement processing on a signal derived from an input audio signal, the pitch enhancement method, implemented by a pitch enhancement apparatus that includes processing circuitry, comprising: ACTIVE. 125444397.016U.S. Patent Application Serial No. Filed herewith Preliminary Amendment dated November 6, 2020 
Claim 3: A pitch emphasis method that obtains an output signal by executing pitch enhancement processing on each of time segments of a signal originating from an input audio signal, the method comprising:
a pitch enhancement step in which the processing circuitry performs, as the pitch enhancement processing,
a pitch enhancing step of carrying out the following as the pitch enhancement processing:
for a time segment judged to be a time segment including the signal that is a consonant or the signal whose spectral envelope is flat, for each first time n of the time segment, processing to obtain, as an output signal, a fourth signal by performing operations including an addition by adding a third signal BOYO7oXn-T o that is, obtained by multiplying a second signal Xn-T o at a second time n-To by a pitch gain 6o of the time segment, a predetermined constant Bo which is a value less than 1 and a value yo that is greater than 0 and less than 1, the second time n-To being an earlier time than the first time n by a number of samples To corresponding to a pitch period of the time segment, and a first signal Xn at the first time_n, n being an integer, and
for a time segment in which a spectral envelope of the signal has been determined to be flat, obtaining an output signal for each of times in the time segment, the output signal being a signal including a signal obtained by adding (1) a signal obtained by multiplying the signal of a time, further in the past than the time by a number of samples To corresponding to a pitch period of the time segment, a pitch gain ao of the time segment, a predetermined constant Bo, and a value greater than 0 and less than 1, to (2) the signal of the time, and
for a time segment judged to be a time segment including the signal that is not a consonant and the signal whose spectral envelope is not flat for each first time n of the time segment, processing to obtain, as an output signal, a sixth signal by performing operations including an addition by adding a fifth signal BOYOXn-T o that is obtained by multiplying a second signal Xn-T o at a second time n-To by a pitch gain 6o of the time segment and a predetermined constant Bo which is a value less than 1, the second time n-To being an earlier time than the first time n by a number of samples To corresponding to a pitch period of the time segment, and a first signal X at the first time n, n being an integer.
for a time segment in which a spectral envelope of the signal has been determined not to be flat, obtaining an output signal for each of times in the time segment, the output signal being a signal including a signal obtained by adding (1) a signal obtained by multiplying the ACTIVE. 125446481.014U.S. Patent Application Serial No. Filed herewith Preliminary Amendment dated November 6, 2020 signal of a time, further in the past than the time by the number of samples To corresponding to the pitch period of the time segment, the pitch gain 6o of the time segment, and the predetermined constant Bo, to (2) the signal of the time.
Claim 8: A pitch enhancement method for obtaining an output signal by performing, for each time segment, pitch enhancement processing on a signal derived from an input audio signal, the pitch enhancement method, implemented by a pitch enhancement apparatus that includes processing circuitry, comprising: 
Claim 4: A pitch emphasis method that obtains an output signal by executing pitch enhancement processing on each of time segments of a signal originating from an input audio signal, the method comprising:
a pitch enhancement step in which the processing circuitry performs, as the pitch enhancement processing,
a pitch enhancing step of carrying out the following as the pitch enhancement processing:
for each first time n of each time segment, processing to obtain, as an output signal, a fourth signal by performing operations including an addition by adding a third signal BOYO7oXn-T o that is, obtained by multiplying a second signal Xn-T o at a second time n-To by a pitch gain 6o of the time segment and a value Boyo that becomes smaller as the consonant-likeness of the time segment becomes higher and that becomes smaller as the flatness of a spectral envelope of the time segment becomes higher, the second time n-To being an earlier time than the first time n by a number of samples To corresponding to a pitch period of the time segment, and a first signal Xn at the first time n, n being an integer.
obtaining an output signal for each of times n in each of the time segments, the output signal being a signal including a signal obtained by adding (1) a signal obtained by multiplying the signal of a time, further in the past than the time n by a number of samples To corresponding to a pitch period of the time segment, a pitch gain 6o of the time segment, and a value that is lower the flatter a spectral envelope of the time segment is, to (2) the signal of the time n.  
Claim 10: A non-transitory computer-readable recording medium on which a program for making a computer execute the pitch enhancement method according to any one of Claims 5 to 8, and 12 is recorded.
Claim 5: A non-transitory computer-readable recording medium that records a program for causing a computer to function as the pitch emphasis apparatus according to claim 1 or 2.
Claim 11: A pitch enhancement apparatus that obtains an output signal by performing, for each time segment, pitch enhancement processing on a signal derived from an input audio signal, the pitch enhancement apparatus comprising: 
Claim 1: A pitch emphasis apparatus that obtains an output signal by executing pitch enhancement processing on each of time segments of a signal originating from an input audio signal, the apparatus comprising: 
processing circuitry configured to: perform, as the pitch enhancement processing,
a pitch enhancing unit that carries out the following as the pitch enhancement processing:
for a time segment judged to be a time segment including the signal that is a consonant and the signal whose spectral envelope is flat, for each first time n of the time segment, processing to obtain, as an output signal, a fourth signal by performing operations including an addition by adding a third signal BOYOyoXn-To that is obtained by multiplying a second signal Xn-T_o at a second time n-To by a pitch gain ao of the time segment, a predetermined constant Bo which is a value less than 1 and a value yo that is greater than 0 and less than 1, the second time n-To being an earlier time than the first time n by a number of samples To corresponding to a pitch period of the time segment, and a first signal X at the first time n, and
for a time segment in which a spectral envelope of the signal has been determined to be flat, obtaining an output signal for each of times in the time segment, the output signal being a signal including a signal obtained by adding (1) a signal obtained by multiplying the signal of a time, further in the past than the time by a number of samples To corresponding to a pitch period of the time segment, a pitch gain 6o of the time segment, a predetermined constant Bo, and a value greater than 0 and less than 1, to (2) the signal of the time, and
for a time segment judged to be a time segment including the signal that is not a consonant or the signal whose spectral envelope is not flat, for each first time n of the time segment, processing to obtain, as an output signal, a sixth signal by performing operations including an addition by adding a fifth signal BOYOXn-T_o that is obtained by multiplying a second signal Xn-To at a second time n-To by a pitch gain ao of the time segment, and a predetermined constant Bo which is a value less than 1, the second time n-To being an earlier time than the first time n by a number of samples To corresponding to a pitch period of the time segment, and a first signal X at first the time n, n being an integer.
for a time segment in which a spectral envelope of the signal has been determined not to be flat, obtaining an output signal for each of times in the time segment, the output signal being a signal including a signal obtained by adding (1) a signal obtained by multiplying the signal of a time, further in the past than the time by the number of samples To corresponding to the pitch period of the time segment, the pitch gain 6o of the time segment, and the predetermined constant Bo, to (2) the signal of the time.
Claim 12: A pitch enhancement method for obtaining an output signal by performing, for each time segment, pitch enhancement processing on a signal derived from an input audio signal, the pitch enhancement method, implemented by a pitch enhancement apparatus that includes processing circuitry, comprising: 
Claim 3: A pitch emphasis method that obtains an output signal by executing pitch enhancement processing on each of time segments of a signal originating from an input audio signal, the method comprising:
a pitch enhancement step in which the processing circuitry performs, as the pitch enhancement processing,
a pitch enhancing step of carrying out the following as the pitch enhancement processing:
for a time segment judged to be a time segment including the signal that is a consonant and the signal whose spectral envelope is flat, for each first time n of the time segment, processing to obtain, as an output signal, a fourth signal by performing operations including an addition by adding a third signal BOGO7oXn-To that is obtained by multiplying a second signal Xn-T_o at a second time n-To by a pitch gain ao of the time segment, a predetermined constant Bo which is a value less than 1 and a value yo that is greater than 0 and less than 1, the second time n-To being an earlier time than the first time n by a number of samples To corresponding to a pitch period of the time segment, and a first signal X at the first time n, and
for a time segment in which a spectral envelope of the signal has been determined to be flat, obtaining an output signal for each of times in the time segment, the output signal being a signal including a signal obtained by adding (1) a signal obtained by multiplying the signal of a time, further in the past than the time by a number of samples To corresponding to a pitch period of the time segment, a pitch gain ao of the time segment, a predetermined constant Bo, and a value greater than 0 and less than 1, to (2) the signal of the time, and
for a time segment judged to be a time segment including the signal that is not a consonant or the signal whose spectral envelope is not flat, for each first time n of the time segment, processing to obtain, as an output signal, a sixth signal by performing operations including an addition by adding a fifth signal BOGOXn-T_o that is obtained by multiplying a second signal Xn-To at a second time n-To by a pitch gain ao of the time segment, and a predetermined constant Bo which is a value less than 1, the second time n-To being an earlier time than the first time n by a number of samples To corresponding to a pitch period of the time segment, and a first signal X at first the time n, n being an integer.
for a time segment in which a spectral envelope of the signal has been determined not to be flat, obtaining an output signal for each of times in the time segment, the output signal being a signal including a signal obtained by adding (1) a signal obtained by multiplying the ACTIVE. 125446481.014U.S. Patent Application Serial No. Filed herewith Preliminary Amendment dated November 6, 2020 signal of a time, further in the past than the time by the number of samples To corresponding to the pitch period of the time segment, the pitch gain 6o of the time segment, and the predetermined constant Bo, to (2) the signal of the time.


Claims 1-2 and 5-6 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4 of copending Application No. 17/053,698 in view of Pastor (US 5,572,623 A. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Instant Application to include flat spectra (Pastor col. 20 lines 23-34) in the signal determination of the Instant Application, in order to model certain signals using a narrow band (Pastor col. 20 lines 23-34).
This is a provisional nonstatutory double patenting rejection.

Instant Application
Application #17/053,698
Claim 1: A pitch enhancement apparatus that obtains an output signal by performing, for each time segment, pitch enhancement processing on a signal derived from an input audio signal, the pitch enhancement apparatus comprising: 
Claim 1: A pitch emphasis apparatus that obtains an output signal by executing pitch enhancement processing on each of time segments of a signal originating from an input audio signal, the apparatus comprising: 
processing circuitry configured to: perform, as the pitch enhancement processing,
a pitch enhancing unit that carries out the following as the pitch enhancement processing:
for a time segment judged to be a time segment including the signal that is a consonant, for each first time n of the time segment, processing to obtain, as an output signal, a fourth signal by performing operations including an addition by adding a third signal BoGoyoXn-T o, that is obtained by multiplying a second signal Xn-T o at a second time n-To by a pitch gain 6o of the time segment, a predetermined constant Bo which is a value less than 1 and a value yo that is greater than 0 and less than 1, the second time n-To being an earlier time than the first time n by a number of samples To corresponding to a pitch period of the time segment, and a first signal X~ at the first time_n, n being an integer, and
for a time segment in which a spectral envelope of the signal has been determined to be flat, obtaining an output signal for each of times in the time segment, the output signal being a signal including a signal obtained by adding (1) a signal obtained by multiplying the signal of a time, further in the past than the time by a number of samples To corresponding to a pitch period of the time segment, a pitch gain 6o of the time segment, a predetermined constant Bo, and a value greater than 0 and less than 1, to (2) the signal of the time, and
Pastor: col. 20 lines 23-34, where fricative sounds have a flat spectrum
for a time segment judged to be a time segment including the signal that is not a consonant, for each first time n of the time segment, processing to obtain, as an output signal, a sixth signal by performing operations including an addition by adding a fifth signal BOYOXn-T o that is, obtained by multiplying a second signal Xn-T o at a second time n-To by a pitch gain 6o of the time segment, and a predetermined constant Bo which is a value less than 1, the second time n-To being an earlier time than the first time n by a number of samples To corresponding to a pitch period of the time segment, and a first signal X at the first time n, n being an integer.
for a time segment in which a spectral envelope of the signal has been determined not to be flat, obtaining an output signal for each of times in the time segment, the output signal being a signal including a signal obtained by adding (1) a signal obtained by multiplying the signal of a time, further in the past than the time by the number of samples To corresponding to the pitch period of the time segment, the pitch gain 6o of the time segment, and the predetermined constant Bo, to (2) the signal of the time.
Claim 2: A pitch enhancement apparatus that obtains an output signal by performing, for each time segment, pitch enhancement processing on a signal derived from an input audio signal, the pitch enhancement apparatus comprising: processing circuitry configured to: ACTIVE. 125444397.013U.S. Patent Application Serial No. Filed herewith Preliminary Amendment dated November 6, 2020   
Claim 2: A pitch emphasis apparatus that obtains an output signal by executing pitch enhancement processing on each of time segments of a signal originating from an input audio signal, the apparatus comprising: 
perform, as the pitch enhancement processing, for each first time n of each time segment,
a pitch enhancing unit that carries out the following as the pitch enhancement processing: 
processing to obtain, as an output signal, a fourth signal by performing operations including an addition by adding a third signal BOGO7oXn-T o that is, by multiplying a second [[the]] signal Xn-T o at a second time n-To by a pitch gain 6o of the time segment and a value Boyo that becomes smaller as the consonant-likeness of the time segment becomes higher, the second time n-To being an earlier time than the first time n by a number samples To corresponding to a pitch period of the time segment, and a first signal X at the first time n, n being an integer.
obtaining an output signal for each of times n in each of the time segments, the output signal being a signal including a signal obtained by adding (1) a signal obtained by multiplying the signal of a time, further in the past than the time n by a number of samples To corresponding to a pitch period of the time segment, a pitch gain ao of the time segment, and a value that is lower the flatter a spectral envelope of the time segment is, to (2) the signal of the time n.
Pastor: col. 20 lines 23-34, where fricative sounds have a flat spectrum
Claim 5: A pitch enhancement method for obtaining an output signal by performing, for each time segment, pitch enhancement processing on a signal derived from an input audio signal, the pitch enhancement method, implemented by a pitch enhancement apparatus that includes processing circuitry, comprising: 
Claim 3: A pitch emphasis method that obtains an output signal by executing pitch enhancement processing on each of time segments of a signal originating from an input audio signal, the method comprising:
a pitch enhancement step in which the processing circuitry performs, as the pitch enhancement processing,
a pitch enhancing step of carrying out the following as the pitch enhancement processing:
for a time segment judged to be a time segment including the signal that is a consonant, for each first time n of the time segment, processing to obtain, as an output signal, a fourth signal by performing operations including an addition by adding a third signal BoaoyoXn-T_o, that is obtained by multiplying a second signal Xn-T o at a second time n-To by a pitch gain 6o of the time segment, a predetermined constant Bo which is a value less than 1 and a value yo that is greater than 0 and less than 1, the second time n-To being an earlier time than the first time n by a number of samples To corresponding to a pitch period of the time segment, and a first signal X at the first time n, n being an integer, and
for a time segment in which a spectral envelope of the signal has been determined to be flat, obtaining an output signal for each of times in the time segment, the output signal being a signal including a signal obtained by adding (1) a signal obtained by multiplying the signal of a time, further in the past than the time by a number of samples To corresponding to a pitch period of the time segment, a pitch gain ao of the time segment, a predetermined constant Bo, and a value greater than 0 and less than 1, to (2) the signal of the time, and
Pastor: col. 20 lines 23-34, where fricative sounds have a flat spectrum
for a time segment judged to be a time segment including the signal that is not a consonant, for each first time n of the time segment, processing to obtain, as an output signal, a sixth signal by performing operations including an addition by adding a fifth signal BOGOXn-T o that is, btained by multiplying a second signal Xn-T o at a second time n-To by a pitch gain 6o of the time segment and a predetermined constant Bo which is a value less than 1, the second time n-To being an earlier time than the first time n by a number of samples To corresponding to a pitch period of the time segment, and a first signal X at the time n, n being an integer.
for a time segment in which a spectral envelope of the signal has been determined not to be flat, obtaining an output signal for each of times in the time segment, the output signal being a signal including a signal obtained by adding (1) a signal obtained by multiplying the ACTIVE. 125446481.014U.S. Patent Application Serial No. Filed herewith Preliminary Amendment dated November 6, 2020 signal of a time, further in the past than the time by the number of samples To corresponding to the pitch period of the time segment, the pitch gain 6o of the time segment, and the predetermined constant Bo, to (2) the signal of the time.
Claim 6: A pitch enhancement method for obtaining an output signal by performing, for each time segment, pitch enhancement processing on a signal derived from an input audio signal, the pitch enhancement method, implemented by a pitch enhancement apparatus that includes processing circuitry, comprising: 
Claim 4: A pitch emphasis method that obtains an output signal by executing pitch enhancement processing on each of time segments of a signal originating from an input audio signal, the method comprising:
a pitch enhancement step in which the processing circuitry performs, as the pitch enhancement processing, for each first time n of each time segment,
a pitch enhancing step of carrying out the following as the pitch enhancement processing:
processing to obtain, as an output signal, a fourth signal by performing operations including an addition by adding a third signal BOYOyoXn-T o that is, obtained by multiplying a second signal Xn-T o at a second time n-To by a pitch gain 6o of the time segment and a value Boyo that becomes smaller as the consonant-likeness of the time segment becomes higher, the second time n-To being an earlier time than the first time n by a number of samples To corresponding to a pitch period of the time segment, and a first signal Xn at the first time n, n being an integer.
obtaining an output signal for each of times n in each of the time segments, the output signal being a signal including a signal obtained by adding (1) a signal obtained by multiplying the signal of a time, further in the past than the time n by a number of samples To corresponding to a pitch period of the time segment, a pitch gain 6o of the time segment, and a value that is lower the flatter a spectral envelope of the time segment is, to (2) the signal of the time n.  
Pastor: col. 20 lines 23-34, where fricative sounds have a flat spectrum



Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-8 and 10 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the signal that is a consonant" in lines 6-7 and “the signal that is not a consonant” in lines 16-17.  It is unclear to which these signals are referring to, and whether there is sufficient antecedent basis for these limitations in the claim.
Claim 3 recites the limitation "the signal that is a consonant" and “the signal whose spectral envelope is flat” in lines 6-7.  It is unclear to which these signals are referring to, and whether there is sufficient antecedent basis for these limitations in the claim.
Claim 5 recites the limitation "the signal that is a consonant" in lines 7-8 and “the signal that is not a consonant” in lines 17-18.  It is unclear to which these signals are referring to, and whether there is sufficient antecedent basis for these limitations in the claim.
Claim 7 recites the limitation "the signal that is a consonant" and “the signal whose spectral envelope is flat” in lines 7-8.  It is unclear to which these signals are referring to, and whether there is sufficient antecedent basis for these limitations in the claim.
Claim 11 recites the limitation "the signal that is a consonant" and “the signal whose spectral envelope is flat” in lines 6-7.  It is unclear to which these signals are referring to, and whether there is sufficient antecedent basis for these limitations in the claim.
Claim 12 recites the limitation "the signal that is a consonant" and “the signal whose spectral envelope is flat” in lines 7-8.  It is unclear to which these signals are referring to, and whether there is sufficient antecedent basis for these limitations in the claim.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-8 and 10-12 rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  Using the subject matter eligibility test from page 74621 of the Federal Register Notice titled “2014 Interim Guidance on Patent Subject Matter Eligibility,” a two-step process is performed. Under step 1, the claims are analyzed to determine if the claim is directed to a process, machine, article of manufacture, or composition of matter. In this case, claims 1-4 and 11 are directed to an apparatus, which is a machine or article of manufacture, claims 5-8 and 12 are directed to a method, which is a process, and claim 10 is directed to a computer readable recording medium, which is a machine or an article of manufacture. Step 2A (part 1 of the Mayo test), using the guidance from pages 50-57 of the Federal Register Vol. 84 No. 4 from Monday, January 7, 2019, requires applying a two-prong inquiry. In Prong One, examiners evaluate whether the claim recites a judicial exception, determining if the claim is directed to a law of nature, a natural phenomenon, or an abstract idea. In this case, claim 1 recites adding and multiplying values, which is a mental process or a mathematical calculation. In Prong Two, examiners evaluate whether the judicial exception is integrated into a practical application that imposes a meaningful limit on the judicial exception. In this case, the claims include processing circuitry, which is not a practical application.
Step 2B (part 2 of the Mayo test) requires analyzing the claims to determine if they recite additional elements that amount to significantly more than the judicial exception. In this case, the claims do not include additional elements that are sufficient to amount to significantly more than the abstract idea itself.  

Regarding claims 1-8 and 10-12, adding and multiplying values are mental processes or mathematical calculations, which are abstract ideas. The inclusion of processing circuitry is generic and does not constitute a practical application, nor is it significantly more.

The limitations of the claims, taken alone, do not amount to significantly more than the above-identified judicial exception (the abstract idea). Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements individually. Applicable case law cited in the Federal Register includes, but is not limited to: Alice Corp., 134 S. Ct. at 2355-56, Digitech Image Tech., LLC v. Electronics for Imaging, Inc., 758 F.3d 1344 (Fed. Cir. 2014), Benson, 409 U.S. at 63.

See "Preliminary Examination Instructions in view of the Supreme Court Decision in Alice Corporation Pty. Ltd. v. CLS Bank International, et al.," dated June 25, 2014, and the Federal Register notice titled "2014 Interim Guidance on Patent Subject Matter Eligibility" (79 FR 74618).

		
Allowable Subject Matter
Claims 1-8 and 10 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter:  The closest prior art of Hirose teaches voice quality conversion using different tables for vowel and consonant conversion (Hirose para [0011-12]). However, none of the cited prior art teaches the claimed limitations, including the addition and multiplication of the specific elements and signals at the specified times. Hence, none of the cited prior art, either alone or in combination thereof, teaches the combination of limitations in the claims.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRYAN S BLANKENAGEL whose telephone number is (571)270-0685. The examiner can normally be reached 8:00am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richemond Dorvil can be reached on 571-272-7602. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRYAN S BLANKENAGEL/               Primary Examiner, Art Unit 2658